Citation Nr: 9914401	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service for 
the purpose of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1946 to November 1947, and who 
died in December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use during 
active service for purposes of establishing eligibility for 
DIC benefits is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during active 
service for the purpose of establishing eligibility for DIC 
benefits is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability that 
caused, hastened, or substantially and materially contributed 
to the veteran's death must be shown to be etiologically 
related to service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
There would also have to be competent medical evidence of a 
nexus between the fatal disability or disease and the 
veteran's service.  Such a nexus must be shown by medical 
evidence.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit at 93.  

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of the death.  The issue 
involved is to be determined by exercise of sound judgment, 
without recourse to speculation.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1998).  

The certificate of death reflects that the veteran died in 
early December 1995.  The immediate cause of death was cancer 
of the bronchus and lung, unspecified, and arteriosclerotic 
dementia.  No autopsy was performed.  

The appellant's claim alleges that the veteran died of cancer 
of the bronchus and lung caused by nicotine dependence.  In 
statements submitted the appellant asserts that the veteran 
began smoking while he was in service because cigarettes were 
provided to him free in his rations and because he was able 
to purchase cigarettes at a reduced price, as well as being 
provided breaks during which he was permitted to smoke 
cigarettes.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependency may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997).  In a May 1997 memorandum, VA 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in November 
1997, the statutory change will not affect the disposition of 
this appeal.

The reports of service examinations accomplished in June 
1945, December 1945, and November 1947, reflect no abnormal 
findings with respect to the veteran's respiratory and 
cardiovascular systems.  

A March 1994 letter from Shakti Narain, M.D., reflects that 
the veteran initially presented in late January 1994 with 
complaints of pain in the right arm when he was found to have 
a mass, on the chest X-ray, in the right upper lung field.  
It was noted that the veteran had a history of coronary 
artery disease, and a smoking history of one pack per day for 
50 years.  A discharge summary from the Leesburg Regional 
Medical Center reflects that in late February 1994 the 
veteran underwent a right thoracotomy and upper bilobectomy 
with the resection of a tumor from the right posterior chest 
wall.  The pathology report indicated adenocarcinoma of 
bronchoalveolar type.  

A review of the record reflects that there is evidence, in 
the form of the history reported by the doctor in March 1994 
and the appellant's statements, that the veteran smoked 
cigarettes during his active service.  While the appellant 
asserts that the veteran began smoking in service, Dr. 
Narain's statement reflects, that in 1994, the veteran had a 
50-year history of smoking which would predate his entry into 
active service.  Nevertheless, there is no competent medical 
evidence that smoking contributed to the disabilities that 
resulted in the veteran's death and the appellant has not 
provided competent medical evidence relating the veteran's 
death to the use of tobacco during service.  Neither is there 
competent medical evidence that the veteran had a nicotine 
addiction incurred in service.  Therefore, the appellant has 
not established that the veteran's death was related to 
tobacco use, that his death was related to tobacco use during 
service, that the veteran became nicotine dependent during 
his period of active service, or that this dependency was the 
proximate cause of death.  While the appellant's statements 
are presumed credible for purposes of this decision, she is 
not qualified, as a lay person, to establish a medical 
diagnosis or medical etiology, as such matters require 
medical expertise and the Board cannot rely solely on lay 
testimony to establish a medical nexus.  See Brewer v. West, 
11 Vet. App. 228, (1998); Espiritu, Grottveit.

On the basis of the above analysis the record fails to show 
that a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  There being no competent medical evidence linking the 
veteran's cause of death to tobacco use during his active 
service, the appellant's claim must be denied as not well 
grounded.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death as a 
result of tobacco use during active service for the purpose 
of establishing eligibility for DIC benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death as a result 
of tobacco use during active service for the purpose of 
establishing eligibility for DIC benefits not having been 
submitted, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

